IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JAMES LEWIS,                          §
                                        §   No. 373, 2021
        Claimant Below,                 §
        Appellant,                      §   Court Below—Superior Court
                                        §   of the State of Delaware
        v.                              §
                                        §   C.A. No. N21A-03-001
  STATE OF DELAWARE,                    §
                                        §
       Employer Below,                  §
       Appellee.                        §

                           Submitted: March 25, 2022
                           Decided: June 7, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons stated in the Superior Court’s October 29, 2021 opinion.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice